Exhibit 32 Certification of Chief Executive Officer and Chief Financial Officer Pursuant to Rule 13a-14(b) under the Securities Exchange Act of 1934 and 18 U.S.C. Section 1350 Each of the undersigned, Jane F. Aggers and Larry D. Fair, certifies pursuant to Rule 13a-14(b) under the Securities Exchange Act of 1934 (the “Exchange Act”) and 18 U.S.C. Section 1350 that (1) this quarterly report on Form 10-Q of Hancock Fabrics, Inc. (“Hancock”) for the quarter ended April 29, 2006 fully complies with the requirements of Section 13(a) or 15(d) of the Exchange Act, and (2) the information contained in this report fairly presents, in all material respects, the financial condition and results of operations of Hancock. Date: February 20, 2008 /s/ Jane F. Aggers Jane F. Aggers President and Chief Executive Officer /s/ Larry D. Fair Larry D. Fair Vice President, Finance (Principal Financial and Accounting Officer)
